Citation Nr: 1550523	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea and insomnia.

4.  Entitlement to service connection for a bilateral leg disorder, to include venous stasis.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and a recurrent eating disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1977 to July 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In her April 2012 claim, the Veteran indicated that she was seeking service connection for depression.  However, VA treatment records indicate that the Veteran has also been diagnosed with PTSD and a recurrent eating disorder.  Thus, the Board has recharacterized the issue more broadly as one issue to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran was previously represented by the Veterans of Foreign Wars of the United States.  In April 2012, the Veteran changed her representation to the Missouri Veterans Commission.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  The VBMS folder does contain any documents.  A review of the Virtual VA folder reveals VA treatment records dated from January 2008 to January 2013; however, these records were considered by the RO in the March 2014 statement of the case.  The remaining documents are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.  The Board notes that after the March 2014 statement of the case, the Veteran submitted a March 2014 VA treatment record related to her claimed psychiatric disorder that was received in April 2014.  Though the RO has not yet reviewed this record, it will have an opportunity to do so upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding all issues on appeal, a remand is necessary to obtain potentially relevant records from the Social Security Administration (SSA).  VA's duty to assist includes requesting information from other Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Where there has been a determination that a veteran is entitled to SSA benefits, the relevant records concerning that decision must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  An August 2011 VA treatment record stated that the Veteran receives SSA disability benefits.  However, the claims file does not contain a copy of the decision to grant benefits or the records upon which that decision was based.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.

Regarding the Veteran's claimed headache disorder, remand is required to obtain an adequate examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with a VA examination in January 2013.  In the examination report, the examiner marked that the Veteran had prostrating attacks of non-migraine headache pain.  However, the examiner then stated that the Veteran did not have a current diagnosis of a headache condition.  The examiner also provided a rationale in which she explained that a chronic headache disorder did not manifest during service.  This explanation does not indicate that examiner considered the alternative theory of service connection that any current headaches are related to the Veteran's headache complaints during service.  Thus, an addendum opinion is needed to clarify whether the Veteran has a current headache disorder that is related to active service.

Remand is required regarding the low back disorder to obtain a VA examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran contends that her low back disorder began during service.  See March 2013 Notice of Disagreement; April 2012 Claim.  VA treatment records indicate that the Veteran has current diagnoses if a low back disorder.  An August 2009 VA treatment record documented that an April 2005 x-ray of the Veteran's lumbar spine showed grade 1 spondylolisthesis of L4 and L5 with disc space narrowing and facet joint osteophytes.  In addition, a January 2013 VA problem list included diagnoses of acquired spondylolisthesis and degeneration of the lumbar or lumbosacral intervertebral disc.  The Veteran's service treatment records (STRs) show that she was treated for back pain during service and she reported having recurrent back pain.  See June 1979 STR; April 1980 Report of Medical History.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  

Regarding the claim for a sleep disorder, remand is required for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  The Veteran has indicated that her sleep apnea developed during service.  See March 2013 Notice of Disagreement; April 2012 Claim.  The record suggests that the Veteran has a current diagnosis of obstructive sleep apnea.  See July 2012 VA treatment record.  In addition, the Veteran reported experiencing frequent trouble sleeping in her April 1980 Report of Medical History.  In light of the foregoing, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of her claimed sleep disorder.

Remand is required regarding the claim for a bilateral leg disorder, to obtain an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  In an April 1980 Report of Medical History, the Veteran marked "yes" for swollen or painful joints as well as leg cramps.  An August 2012 VA treatment record indicates a current diagnosis of venous stasis.  In August 2011, a VA treatment noted that the Veteran's legs swell and documenting a venous insufficiency.  VA treatment records also contain current complaints from the Veteran that she experienced leg cramps; arthralgias were noted.  See July 2012 VA treatment record.  The Veteran asserts that her right and left leg disorders are related to service or began during that time.  See March 2013 Notice of Disagreement; April 2012 Claim.  As such, the Veteran should be afforded a VA examination and opinion.  

Regarding the Veteran's claim for a heart disorder, remand is required for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  In the April 1980 Report of Medical History, the Veteran reported experiencing pain or pressure in the chest as well as palpitation or pounding heart.  Although a review of the record does not indicate a current diagnosis, the Veteran reports recurrent chest pain.  A March 2012 VA treatment record documented angina.  A February 2012 private treatment record noted unstable angina.  The Veteran contends that her heart disorder is related to service or began during service.  See March 2013 Notice of Disagreement; April 2012 Claim.  Under these circumstances, a VA examination is warranted.  

Regarding the claim for a psychiatric disorder, remand is required for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  The record indicates that the Veteran has a current diagnosis of depression, PTSD, and a recurrent eating disorder.  See February 2012 VA treatment record; March 2014 VA treatment record.  In a June 1979 STR, the Veteran reported feeling nervous all the time.  In an April 1980 Report of Medical History, the Veteran reported depression or excessive worry, and nervous trouble.  In addition, VA treatment records dated in November 2012 and March 2014 diagnosed PTSD related to military sexual trauma.  In light of this evidence, the Board finds that a VA examination for PTSD should be afforded to the Veteran to verify whether she has a diagnosis of PTSD; to determine if a personal assault occurred, and if so, would it support a diagnosis of PTSD; and to determine whether a diagnosis of PTSD or any other psychiatric disorder is directly related to active service.  

The Board also notes that it does not appear that the Veteran has been provided adequate notice for the issue of entitlement to service connection for PTSD based on an alleged in-service personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Therefore, the Veteran must be provided with a proper notice letter upon remand.
 
The record additionally shows that the Veteran receives treatment from the John J. Pershing VA Medical Center.  Updated treatment records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative. 

2.  Send the Veteran a notice letter in connection with her claim for service connection for PTSD based on an alleged in-service personal assault.  The letter should (1) inform her of the information or evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence she is expected to provide.

Specifically, this letter should comply with 38 C.F.R. § 3.304(f)(5) and advise the Veteran of specific examples of alternative forms of evidence to corroborate her account of an in-service assault and that behavioral changes may constitute credible evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the John J. Pershing VA Medical Center dated since January 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

4.  Contact the Veteran and afford her the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

5.  After all additional records are associated with the claims file, return the claims file to the examiner that conducted the January 2013 VA examination for the Veteran's claimed headache disorder.  If that examiner is unavailable, send the claims file to a similarly qualified examiner.  The claims file must be made available to the examiner.  The examiner must elicit a full history from the Veteran regarding her claimed headaches.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Initially, the examiner must explain the finding from the January 2013 VA examination that the Veteran has no current diagnosis for a headache condition.  In providing this explanation, the examiner must address the concurrent finding that the Veteran experienced prostrating attacks of non-migraine headache pain.

If the examiner determines that the Veteran has a current diagnosis for headache disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's headache disorder manifested in service or is otherwise causally or etiologically related to her military service.

The examiner must address the Veteran's service treatment records dated in November 1978, April 1979, and March 1980 and the prior 2013 VA examination.

6.  After associating all additional records with the claims file, schedule a VA examination to determine the etiology of any low back disorder that may be present.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

First, the examiner must clearly identify all current low back disorders.  

Second, with respect to each diagnosed disorder, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that it manifested in or is otherwise related to service.

In rendering this opinion, the examiner must address the following:  (1) the May 1979 service treatment record that documented the Veteran's complaint of pain that radiated to her low back; (2) the June 1987 service treatment record that noted that the Veteran was treated for back pain during service; (3) the April 1980 Report of Medical History in which the Veteran reported having recurrent back pain; (4) the January 2012 VA treatment record that stated that the Veteran's history included a 1987 back injury; (5) the October 2011 VA treatment record that indicated that the 1987 injury involved a fall at work; and (6) the Veteran's lay statements of record and at the examination.

7.  After associating all additional records with the claims file, schedule a VA examination to determine the etiology of the Veteran's claimed sleep disorder.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must elicit a full history from the Veteran regarding her sleep disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

First, the examiner must clearly identify whether the Veteran has a current diagnosis of sleep apnea or insomnia.  Second, if it is determined that the Veteran has a current diagnosis, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disorder manifested in or is otherwise related to service.

In rendering this opinion, the examiner must address the April 1980 Report of Medical History in which the Veteran reported experiencing frequent trouble sleeping.

8.  After associating all additional records with the claims file, schedule a VA examination to determine the etiology of any bilateral leg disorder that may be present, to include venous stasis.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

The examiner must clearly identify all current bilateral leg disorders, to include whether there is venous stasis.  With respect to each diagnosed disorder, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that it manifested in or is otherwise related to service.

In rendering this opinion, the examiner must address the following:  (1) the Veteran's service treatment records, to include the April 1980 Report of Medical History in which the Veteran reported leg cramps and swollen or painful joints; (2) the August 2011 VA treatment record that noted that the Veteran's legs would swell; (3) the April 2012 VA treatment record that documented the Veteran's report that her legs were cramping; (4) the August 2012 VA treatment record that indicated that the Veteran has venous stasis; and (5) the Veteran's lay statements of record and at the examination.

9.  After associating all additional records with the claims file, schedule a VA examination to determine the etiology of any heart disorder that may be present.  The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must elicit a full history from the Veteran.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

The examiner must clearly identify all current heart disorders.  With respect to each diagnosed disorder, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that it manifested in or is otherwise related to service.

In rendering this opinion, the examiner should address the following:  (1) the April 1980 Report of Medical History in which the Veteran reported pain or pressure in her chest in addition to palpitation or pounding heart; (2) the February 2012 Missouri Delta Medical Center treatment record that stated that the Veteran had unstable angina; (3) the March 2012 VA treatment record noting that the Veteran had angina; and (4) the February 2012 Missouri Delta Medical Center treatment record that documented acute coronary syndrome.

10.  After associating all additional records with the claims file, schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder that may be present.  The claims file must be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The examiner must elicit a full history from the Veteran regarding the onset of her psychiatric disorders, to include the events in service that she believes may have caused the disorder.  The examiner is advised that VA treatment records indicate that the Veteran experienced childhood sexual abuse in addition to military sexual trauma.

First, the examiner must identify all currently diagnosed psychiatric disorders.  The examiner should specifically indicate whether the Veteran has PTSD, depression, and an eating disorder.  If these previously diagnosed psychiatric disorders are not found on examination, address the prior diagnoses of record.

For each diagnosis identified other than PTSD, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to her military service.

Second, with respect to PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-V.  If the examiner finds that the Veteran does not meet the criteria, then the March 2014 VA treatment record that provide a diagnosis of PTSD must expressly be commented on.  

If the PTSD diagnosis is deemed appropriate, the VA examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If the examiner finds that behavioral changes are reflective of the occurrence of an in-service physical assault, the VA examiner must opine whether it is at least as likely as not (50 percent probability or greater) that any current PTSD symptomatology is attributable to the occurrence of an in-service physical assault.

The Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

In rendering these opinions, the examiner must address the following:  (1) the June 1979 service treatment record that noted that the Veteran felt nervous all the time; (2) the April 1980 Report of Medical History in which the Veteran reported having nervous trouble of any sort and depression or excessive worry; (3) the May 2012 VA treatment record that noted that the Veteran's social history included trauma from sexual abuse as a child; (4) the November 2012 VA treatment record that stated that the Veteran had PTSD related to military sexual trauma (MST); (5) the Veteran's report in the May 2012 VA treatment record that she felt no one would "mess" with her if she was overweight; and (6) the February 2012 VA treatment record diagnosing the Veteran with a recurrent eating disorder, not otherwise specified.

11.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

12.  Review each examination report to ensure that it is in compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

13.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

